Citation Nr: 0820979	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  06-23 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a total disability rating due to individual 
employability resulting from service-connected disability 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to August 
1968.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision issued by 
the Hartford, Connecticut Department of Veterans Affairs (VA) 
Regional Office (RO), which, in pertinent part, denied 
entitlement to TDIU.  


FINDING OF FACT

The veteran has a single service connected disability 
evaluated as 60 percent disabling, and a combined evaluation 
of 80 percent; his service connected disabilities preclude 
him from performing gainful employment for which his 
education and occupational experience would otherwise qualify 
him.


CONCLUSION OF LAW

The criteria for the award of a TDIU have been met.  38 
C.F.R. §§ 3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

Analysis

VA will grant a TDIU when the evidence shows that the veteran 
is precluded, by reason of his service-connected 
disabilities, from obtaining or maintaining "substantially 
gainful employment" consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2007); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

The veteran has been awarded service connection for the 
following disabilities: (1) coronary artery disease, 
evaluated as 60 percent disabling; (2) diabetes mellitus, 
evaluated as 20 percent disabling; (3) residuals of stroke, 
evaluated as 10 percent disabling; (4) right foot neuropathy, 
evaluated as 10 percent disabling and (5) left foot 
neuropathy, evaluated as 10 percent disabling; (6) erectile 
dysfunction, evaluated as noncompensably disabling.  

The veteran's current combined evaluation is 80 percent and 
one of his disabilities is rated at least 40 percent 
disabling; therefore, he meets the schedular requirements for 
TDIU.  38 C.F.R. § 4.16(a) (2007). 

The remaining question is whether the veteran's service 
connected disabilities preclude gainful employment for which 
his education and occupational experience would otherwise 
qualify him.

The veteran has stated that he took early retirement from his 
job as a manufacturing manager in September 2002 due to his 
disabilities.  Information received from the veteran's former 
employer, Pratt and Whitney, shows that the veteran was 
employed as a Product and Process Quality Manager from 
September 1968 to September 2002.  He worked full-time and 
had not lost any time during his last year of employment due 
to his disabilities.  There were no concessions made due to 
the veteran's disabilities and no specific reason was given 
for the veteran's retirement.  

In support of his claim, the veteran submitted a June 2007 
letter from his private physician.  The letter noted that the 
veteran had sustained a myocardial infarction in 1995 and 
currently had hypertensive arteriosclerotic cardiovascular 
disease.  He was also diagnosed with severe peripheral 
vascular disease with leg pain upon walking.  In the doctor's 
opinion, the veteran was disabled and unable to work.  

The veteran has also submitted records of private treatment 
showing diagnoses of critical stenosis in the right and left 
superficial femoral arteries, migraine phenomena, and 
perioral numbness.  In January 2006, the veteran's physician 
noted that his laboratory results showed a strong 
confirmation of antiphospholipid syndrome.

The medical evidence shows that the veteran has been treated 
for hypertensive arteriosclerotic cardiovascular disease and 
severe peripheral vascular disease with leg pain.  His 
physician has opined that he is not able to work due to these 
disabilities, and there is no medical opinion to the 
contrary.  The Board therefore finds that the preponderance 
of the evidence establishes that the veteran's service-
connected disabilities preclude him from obtaining or 
maintaining gainful employment.   Therefore, entitlement to 
TDIU is granted.  38 U.S.C.A. §  5107(b).  


ORDER

Entitlement to TDIU is granted.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


